DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner finds no 35 USC 101 rejections in the current claim language.

Claim Objections
Claims 2, 3, 5, 6, 9, 10, 12, 13, and 15 – 20 are objected to because of the following informalities:
Claim 2 recites the limitation "instructions" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the instructions” or “second instructions”;
Claim 9 recites the limitation "instructions" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the instructions” or “second instructions”;
Claim 15 recites the limitation "instructions" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the computer executable instructions” or “second instructions”;
Claim 16 recites the limitation "instructions" in line 7.  There is insufficient antecedent basis for this limitation in the claim.


Claim 3 recites the limitation "the second inbound traffic" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “second inbound traffic” or “fifth inbound traffic”;
Claim 10 recites the limitation "the second inbound traffic" in lines 1 – 2.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “second inbound traffic” or “fifth inbound traffic”;

Claim 5 recites the limitation "a server" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the server” or “a second server”;
Claim 12 recites the limitation "a server" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the server” or “a second server”;
Claim 18 recites the limitation "a server" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the server” or “a second server”;

Claim 5 recites the limitation "a login" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the login” or “a second login”;
12 recites the limitation "a login" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the login” or “a second login”;
Claim 18 recites the limitation "a login" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the login” or “a second login”;

Examiner recommends a thorough review of the claim language in order to correct other possible antecedent basis concerns.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siwal (U.S. Pat. Pub. No. 2017/0353462) (Method and System for Improving Network Security).

1.1	Regarding claim 1, Siwal discloses a system for securing connections to Internet of Things (IoT) devices, comprising:
a memory (paragraph 19 “one or more databases storing information regarding IoT devices …”; paragraphs 33, 34); and
a hardware processor coupled to the memory (Fig. 1; paragraph 6 “networking device having at least one data processor”) and configured to:
receive first inbound traffic at a router from a wide area network (WAN), wherein the first inbound traffic is destined for a first IoT device (Fig. 1, item 2a; paragraph 28 “The additional layer of security between IoT devices and users attempting to access these devices remotely”);
block the first inbound traffic at the router (Fig. 1; paragraph 28; paragraphs 14, 15, 18, 21);
notify a server on the WAN that the first inbound traffic has been blocked (Fig. 1, item 112; paragraph 20; paragraph 28);
receive instructions from the server indicating to unblock the first inbound traffic (Fig. 1; Fig. 3; paragraph 14 “learn the rules for controlling the access, and can implement these rules to automatically block and/or unblock device access …”; paragraph 15 “Another exemplary rule can unblock an IoT device if a request to access 
unblock the first inbound traffic (Fig. 1; paragraphs 14, 15, 18). 1.2	Per claim 2, Siwal teaches the system of claim 1, wherein the hardware processor is further configured to:
receive second inbound traffic at the router from the WAN, wherein the second inbound traffic is destined for the first IoT device (Fig. 1, item 2a; paragraph 28 “The additional layer of security between IoT devices and users attempting to access these devices remotely”);
block the second inbound traffic at the router (Fig. 1; paragraph 28; paragraphs 14, 15, 18, 21);
notify the server on the WAN that the second inbound traffic has been blocked (Fig. 1, item 112; paragraph 20; paragraph 28); and
receive instructions from the server indicating to not unblock the second inbound traffic (Fig. 1; Fig. 3; paragraph 14 “learn the rules for controlling the access, and can implement these rules to automatically block and/or unblock device access …”; paragraph 15 “Another exemplary rule can unblock an IoT device if a request to access the device is received from a user client device registered on the network.”; paragraph 18 “unblocking access”; paragraph 18). 1.3	Regarding claim 3, Siwal discloses the system of claim 1, wherein the hardware processor is further configured to log activity related to blocking the second inbound 
receive third inbound traffic at the router from the WAN, wherein the third inbound traffic is destined for the first IoT device (Fig. 1, item 2a; paragraph 28 “The additional layer of security between IoT devices and users attempting to access these devices remotely”);
determine that the third inbound traffic is hyper-text transfer protocol traffic (paragraph 38);
redirect the third inbound traffic to a server for login (paragraphs 23, 26, 28); and
after a login has been competed, unblock the third inbound traffic (Fig. 1; Fig. 3; paragraph 14 “learn the rules for controlling the access, and can implement these rules to automatically block and/or unblock device access …”; paragraph 15 “Another exemplary rule can unblock an IoT device if a request to access the device is received from a user client device registered on the network.”; paragraph 18 “unblocking access”; paragraph 18).
receive fourth inbound traffic at the router from the WAN (Internet), wherein the fourth inbound traffic is destined for the first IoT device (Abstract; paragraph 6);
determine that the fourth inbound traffic is hyper-text transfer protocol traffic (paragraph 38);
determine that the fourth inbound traffic is not from a browser (Fig. 3; paragraph 21);
block the fourth inbound traffic at the router (Fig. 1; paragraph 28; paragraphs 14, 15, 18, 21); and
notify the server on the WAN that the fourth inbound traffic has been blocked (Fig. 1; Fig. 3; paragraph 14 “learn the rules for controlling the access, and can implement these rules to automatically block and/or unblock device access …”; paragraph 15 “Another exemplary rule can unblock an IoT device if a request to access the device is received from a user client device registered on the network.”; paragraph 18 “unblocking access”; paragraph 18). 1.8	Per claim 8, Siwal teaches a method for securing connections to Internet of Things (IoT) devices, comprising:

blocking the first inbound traffic at the router (Fig. 1; paragraph 28; paragraphs 14, 15, 18, 21);
notifying a server on the WAN that the first inbound traffic has been blocked (Fig. 1; paragraph 28; paragraphs 14, 15, 18, 21);
receiving instructions from the server indicating to unblock the first inbound traffic (paragraphs 14, 15, 18; paragraphs 33, 35 “instruction execution system”); and
unblocking the first inbound traffic (Fig. 1; Fig. 3; paragraph 14 “learn the rules for controlling the access, and can implement these rules to automatically block and/or unblock device access …”; paragraph 15 “Another exemplary rule can unblock an IoT device if a request to access the device is received from a user client device registered on the network.”; paragraph 18 “unblocking access”; paragraph 18).

1.9	Regarding claims 9 – 20, the rejection of claims 1 – 8 under 35 USC 102 (paragraphs 1.1 – 1.8 above) applies fully.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/